Case 2:19-cv-03883-JMA- AYS" Document 2 “Fited 07/05/19: Hats 1 of 2 PagelD #: 121
~ CIVIL COVER SHEET —

JS 44 (Rev. 02/19)

The JS 44 civil cover sheet and the information contained herein neither re
provided by local rvles of court. This form,
purpose of initiating the civil docket sheet.

approved by the Judicial.Con

lace nor supp! lenient ‘the filing z and service of pleadings or other papers as required by law, except as
erence of the United States in September 1974, ig required for the use of the Clerk of Court for the
(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS

Unique Importer & Distributor Inc.

(b) County of Residence of First Listed Plaintiff

Queens, New York .

(EXCEPT IN U.S. PLAINTIFF CASES)

Pp AR Atanas Ein ane (ress, and Telephone Number)

3510 Broadway, 2nd Floor

Astoria, NY 11706
Tel: 718-777-0400

 

NOTE:

Attorneys tif Known)

 

SHREDS or and al.

. County of Residence of First Listed Defendant
UN US, PLAINTIFF CASES ONLY)

IN LAND CONDEMNATI ON CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED,

 

il. BASIS GF JURISDICTION (Ptace au "x" in One Box Only)

| 1 ULS. Government

Plaintiff

12 US. Government
Defendant

 

cv. NATURE OF SUIT {Place an‘

3

Federal Question
(U.S. Government Not a Part ri)

44 Diversity
(ladicate Citizenship of Pairtioe tn Fem Fil)

 

 

i" ir One Box’ oe

 

 

110 Insurance

120 Marine

130 Miller Act

140 Negotiable Instrument
150 Recovery of Overpayment

151 Medicare Act

152 Recovery of Defaulted
Student Loans
(Excludes Veterans)

153 Recovery of Overpayment
of Veteran's Benefits

160 Stockholders” Suits

190 Gther Contract

195 Contract Product Liability

196 Franchise

HO O8o009

“3

OOO

   
 

210 Land Condemnation
220 Foreclosure

230 Rent Lease & Ejectment
7 240 Torts to Land

O 245 Tort Product Liability
1 290 All Other Real Property

a
a

& Enforcement of Judgment

 

   
 

_ PERSONAL INIURY

PERSONAL INJURY ?

CF 316 Airplane 01 365 Personal Injury -

O 315 Airplane Product Product Liahility
Liability °] 367 Health Care!

(1 320 Assault, Libel & Pharmaceutical
Slander Personal Injury

(7) 330 Federal Employers’ - Product Liability
Liabiligy £1368 Asbestos Personal

7) 340 Marine - Injury Product

(1 345 Marine Product ~ Liability :
Liability PERSONAL PROPERTY

(I 350 Motor Vehicle F370 Other Fraud ~

355 Motor Vehicle C371 Truth in Lending
Product Liability TA 380 Other Personal

o Property Damae - 2
385 Property Damage
a teatnet Liabi ey

360 Other Personal
Injury A

362 Personal Injury -

etl eee

 

440 Other Civil Rights
1] 441 Veting

: Habeas Carpet
CV 463 Alien Detainee

 

7) 442 Employment C1 510 Motions to Vacate

443 Housing! ‘Sentence
Accommodations 1 $30 General

i445 Amer. w/Disabilities -] (71 535 Death Penalty
Employment Other: i re

OF 446 Amer. w/Disabilities =] [1 540 Mandamus & Oiher
Other (7 550 Civil Rights :

OF 448 Education 7 455 Prison Condition -

CI $60 Civil Detainee -
Conditions of
» Confinement

 

{10 790 Other Labor Litigation:

For Diversioy Cases Only

Foreign Country

: Ti CITIZENSHIP OF ‘PRINCIPAL PARTIES (Place an "X" in One Box for Plaintiff

and One Box far Defendant:

PTF DEF PIF BEF
Citizen of This State “1° Cl 1 Incorporated or Principal Place M4 o4
: of Business In This State
‘Citizen of Another State ag2°°8 2 Incorporated aad Principal Place o 5 as
of Business In Another State
‘Citizen or Subject of a 3 ee Be 38 Foreign Nation ao 6 4

 

71 628 Drag Related Seivire
Sof Property 2] ‘U8C as
600 Other

or 710 Fair Labor Standards
eS AGL
{TF 720 Labor’M anaveinent
‘Relations 0
(Cf 740 Railway Labor Act

(751 Family and Medical -

Leave Act

(791 Employee Retirement
-" Tncome Seaurity Act

 

Lf f
(3 462 Naturalization Application | —

(3 465 Other Iramigration
A ctions

 

“|i 423 Appeal 28 USC 158

is a 520 Caen

    

‘| B70 Taxes (11.5, Planet

7-871 IRS—Third Party

| C7 423 Withdrawal

» 28 USC 157

 

(1-830 Patent
oF 840 Trademark

 

M86) HIA (139510)

“| C7 862 Black Lung (923)
11-863 DIWCIDIWW (465(2)
| C1864 SSID Title XVI

F865 RST (405(e)

“oy Defendant}

26 USC 7609

 

375 False Claims Act

376 Qui Tam (31 USC
3729(ayy

400 State Reapportionment

410 Antitrust

431) Banks and Banking

450 Commerce

460 Deportation

47) Racketeer Influenced and
Cormpt Organizations

480 Consumer Credit

490 Cable/Sat TV

850 Securities/Commoditics’
Exchange

890 Other Statutory Actions

891 Agricultural Acts

£93 Environmental Matters

£95 Freedom of Information
Act

896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

50 Constitutionality of
State Staurtes

 

¥V. ORIGIN ‘Place an “X" in One Box Only)

Oo 3 Remanded from

Rees or:

cy 5 “Transferred from

iG Original “12 Removed from r oO 4 [16 Multidistrict
Proceeding State Court Appellate Court Shee ae District Litigation
specifiy - >

 

VI. CAUSE OF ACTION

 

Brief description of cause: .-
Trademark in ringement

 

 

ate the U.S. Civil Statyt under whi hyou-are-fi Tin (De yal aie jurigdi ional ste less diversity):
gigs ofth the Federal Trademark 2S ch, 45 cst 1 -etseq

 

> CHECK IF THIS 1S A‘CLASS ACTION

 

 

 

 

VI. REQUESTED IN DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv-P. se JURY DEMAND: Sves PfNo
VIL. RELATED CASE(S)
IF ANY Beet” ONGE _ DOCKET NUMBER
DATE SIGNATURE OF ATTORNI :
07/03/2019

isi doseph D.. =

 

FOR OFFICE USE ONLY

RECEIPT #

AMOUNT

APPLYING IFP

 

JUDGE ..

 

MAG. JUDGE

 
Case 2:19-cv- 0389p Enid SrrBRCOF Oa RUE SMOBLARerBAGAY of 2 PavelD #: 122

Local Arbitration Rule $3.7 provides that with certain exceptions, actions seeking money damages only in an amount nat in excess of $150,000,
exclusive of interest and costs, are eligible for compulsory arbitration. The amount of damages is presumed to be below the threshold amount unless a
certification to the contrary is filed.

Case is Eligible for Arbitration [|

T, Joseph DB. Nohavicke . counsel for_. Plaintiff . _ do hereby certify that the above captioned civil action is ineligible for
compulsory arbitration for the following reason(s):

 

monetary damages sought are in excess of $150,000, exclusive of interest and costs,

the compiaint seeks injunctive relief,

 

the matter is otherwise ineligible for the following reason

DISCLOSURE STATEMENT - FEDERAL L RULES CIVIL, PROCEDURE 7.1

 

Identify any parent oe and any publicly halal aoipbhaiion that owns 10% or more or its stocks:

RELATED CASE. STATEMENT [ (Section Villon the Front of this Form)

Please list all Gases that are arguably related pursuant to Division of Business Rule 50. 3. 4 in Séétion vill on the sant of this iGahy ‘Rule 60.3.1 (a) provides that "A civil case is “related”
to another civil case for purposes of this guideline when, because of the similarity of facts and legal issues or becduse ihe cases arise from the same transactions or events, a
substantial saving of judicial resources is likely to result from assigning both Gases to thé same judge and magistrate judge: Rule 50.3.4 {b) provides that“ A civil case shall not be
deemed “related” to another civil case merely because the civ casé:-(A) invelves identical legal issues, or (B) involves thé same parties.” Rule 50.3.1 (c) further provides that
“Presumptively, and subject to the power of 2 judge to determine otherwise Poretant ity parsoteph (a), ‘Civil Cases shall not be deemed to be “related” unless both cases are slil!
pending before the court.”

NY-E DIVISION SE BUSINESS RULE 50. wa

1.) is the civil action being filed in the Eastern District removed from a New York State Court located in Nassau or Suffolk
County? EL] Yes [eq No Po 3
2.) If you answered “no” above:

a) Did the events or omissions giving rise to the claim ¢ ot claims, or a substantial part thereof, occur in Nassau or Suffolk
County? f7, Yes oO No :

b) Did the events or omissions givin rise 46 the claim or claims, oF a 4 substantial part thereof, occur in the Eastern
District? Yes ~ No

 

c) If this is a Fair Debt Collection Practice Act case, specify the County in which the offending communication was
received:

lf your answer to question 2 (b) is “No,” does the defendant (ora rngjorty of the detendans if ihers' is more than one) reside in Nassau or
Suffolk County, or, in an interpleader oe does the claimant (ora me orily of the claimants, if there j is more than one) reside in Nassau or
Suffolk County? Cl (es No...
(Note: A corporation shall be considered a resident of the County in ‘which iu has the most Significant contacts).
BAR ADMISSION
| am currently admitted in the Eastern District of New York and currently a member in good standing of the bar of this court.
Are you currently the subject of any disciplinary action (s) in this or any other state or federal court?

CJ Yes “(Ifyes, please explain No.

 

 

Last Modified: §£/27/2017

 

ae

 
